Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

101 Rejection:
Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
                An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Banklnt’l, 573 U.S. 208, 216(2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)).

Step 1 – Statutory Category
                Claims 10-18 are directed towards a series of mental processes for determining and comparing data and is therefore a process.

Step 2A, Prong One — Recitation of Judicial Exception

     Claims 10-18 are directed to a method of ascertaining data and values based on signals received. However, no particular sensor, controller, or processor appears to be performing the actual method steps of “ascertaining,” “positioning,” “comparing,” “detecting,” or “transmitting” the various aspects. Rather, it appears the various steps of “ascertaining,” “positioning,” “comparing,” “detecting,” or “transmitting” are evaluations and judgements that may be performed in the human. It is determined that the recited claims recite mental processes e.g., in claim 10-18, the steps of “ascertaining” the various data are all observations, evaluations, judgments, or opinions regarding whether data, e.g. “value,” is within a range or if satisfies a set of parameters; and, as such, they are mental processes that are performed in the human mind and therefore amount to an abstract idea. The Office has laid out the evidence from Applicant’s disclosure regarding the recited claims reciting an abstract idea under the 2019 Guidance, these observations, evaluations, judgements, and opinions fall within the “mental process” grouping. Accordingly, claims 10-18 recite an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the observation evaluation, judgement, and opinion of data by a general purpose computer, e.g., the recited “sensor” in apparatus claim 10. However, only the “sensor” appears in method claim 10. Applicants claims appear to comprise a mere recitation of a generic computer component (sensor) performing various mental processes such as comparing and determining angle values. claims 10-18 recite an abstract idea, we proceed to Prong Two to determine whether the claim is “directed to” the judicial exception.

Step 2A, Prong Two — Practical Application
                If a claim recites a judicial exception, in Prong Two we next determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
     Here, apart from the claimed mental process operations, the only additional elements recited in claims 10-18 are the additional steps of positioning an antenna and connecting wireless comms. These additional limitations, merely recites information or data that can be analyzed. As such, the additional limitation are insignificant extra-solution activity to the judicial exception. Accordingly, these elements do NOT integrate the judicial exception into a practical application of the exception. It has been determined that all claim elements are directed to the mental processes and do not result in an improvement in the functioning of the computer or to another technology. But even if the recited method of aiming radar sensor angle can be used in the field of angular error correction, the claims do not recite any limitation that even generally links the use of the determining and comparing the angular error values to aiming and adjusting angle of sensor and the judicial exception to the field of direction of arrival estimation. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.

Step 2B — Inventive Concept
For Step 2B of the analysis, we determine whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field. See Memorandum.

The method recited in Claims 10-18 merely uses a computer system including generic components (e.g. “service system” in claim 10) as a tool to perform the abstract idea (the observations, evaluations, judgements associated with comparing angular values and determining if said angular values fall within ranges or within guidelines). The application of the abstract idea using generic computer components (“system” in claim 10) does not transform the claims into a patent-eligible application of the abstract idea and does not result in an improvement in the functioning of the computer or another technology. 

     As set forth above it has been concluded that Claims 10-18 do NOT include additional elements that are sufficient to amount to significantly more than the abstract idea itself, and thus, the additional elements do not transform the abstract idea into a patent eligible application of the abstract idea. Applicant’s disclosure does not provide evidence that the additional element(s) recited in Claims 10-18 are sufficient to amount to significantly more than the abstract idea itself. This issue is explained by the Federal Circuit, as follows: It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention “significantly more” than that ineligible concept. In Alice, the Supreme Court held that claims directed to a computer-implemented scheme 
     As recited above, apart from the limitations that recite an abstract idea, the additional elements in the recited claims are the steps of “outputting values” (claim 16) which merely recites insignificant extra-solution activity to the judicial exception. Also, the methods in the recite claims merely uses a computer system including generic components (“system” in claim 10) as a tool to perform the abstract idea. The application of the abstract idea using generic computer components does not transform the claim into a patent-eligible application of the abstract idea. Accordingly, Claims 10-18 fails to recite an inventive concept that transforms the claim into a patent-eligible application of the abstract idea.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, in claim 17, Applicant recites an (1) apparatus and non-transitory computer readable medium and (2) a method in the preamble, so it is unclear if Applicant is claiming a method or an apparatus. Likewise with claim 18. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-18 are rejected under 35 USC 102(a)(1) as being anticipated by US 2014/0085139.

     As to claim 10, the cited art teaches a method for operating a correction service system (see abstract) that includes a plurality of reference stations at fixed coordinates of a coordinate system and includes a plurality of receivers (esp. c.f. [0059, 0125-0126] and figs.8 and 15 showing the local and global reference network), the method 

     As to claim 17, the cited art teaches a correction service system (see abstract) that includes a plurality of reference stations at fixed coordinates of a coordinate system 

     As to claim 18, the cited art teaches a satellite navigation system (see abstract) that includes a plurality of satellites, user devices wherein the system is configured to determine a position of devices of the system, and a correction service system, the system including a plurality of reference stations at fixed coordinates of a coordinate system and includes a plurality of receivers wherein the system configured to operate a computer including code to execute a method comprising (esp. c.f. [0059, 0125-126] and figs.8 and 15 showing the local and global reference network), the method comprising: operating a first group of the plurality of reference stations and the plurality of receivers to receive satellite signals from a plurality of satellites of a satellite-based navigation system (esp. c.f. [0038, fig.9]), wherein the satellite-based navigation system is configured to determine a position of user devices of the satellite-based navigation system ([0038, 0059, 0125-0126] and figs.8-9 and 15); ascertaining at least one first correction value based on (a) the satellite signals received by each of the reference stations of the first group of the plurality of reference stations (esp. c.f. [0032] and fig.9) and (b) the respective fixed coordinates of the first group of the plurality of reference stations (esp. c.f. [0032]); ascertaining at least one second correction value based on the satellite signals received by the plurality of receivers (esp. c.f. [0032, 0039] and fig.9); ascertaining at least one third 



Response to Remarks
Applicant’s remarks filed 6/28/21 are respectfully non-persuasive. 
In particular, with regards to the 101 rejection, Applicant has not amended the claims to recite a sensor or correction system or user device or reference station or structure that is doing the operating, ascertaining, and outputting steps. That is, it remains unspecified in the claims what structure is responsible for operating the group of stations, ascertaining the correction values, and outputting the values to the user devices. Applicant may resolve the 101 rejection by amending the claims to recite a structure that is performing the “operating,” “ascertaining,” and “outputting” steps in front of each instance of the “operating,” “ascertaining,” and “outputting” limitations. For example, Applicant may recite “a sensor that operates a first group of the plurality of reference stations…,” “a sensor that ascertains at least one first correction value…,” “a sensor that ascertains at least a second correction value…,” “a sensor that ascertains at least 
With regards to the 112 rejection, it is still unclear if claims 17-18 comprise an apparatus or method claim. If Applicant attempting to claim an apparatus or a method of using said apparatus? Applicant may resolve this clarity issue by moving the structure recited in the preamble into the method limitations “operating/ascertaining/outputting,” etc.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.


/Bo Fan/
Examiner, Art Unit 3646